09-3597-ag
         Wang v. Holder
                                                                                       BIA
                                                                                   Tadal, IJ
                                                                               A071 498 449
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3 rd day of June, two thousand ten.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                        Circuit Judges.
11       _______________________________________
12
13       LINYING WANG,
14                Petitioner,
15
16                        v.                                    09-3597-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Scott E. Bratton, Cleveland, Ohio.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Aviva L. Poczter, Senior
27                                     Litigation Counsel; Aric A.
28                                     Anderson, Trial Attorney, Office of
29                                     Immigration Litigation, United
1                           States Department of Justice,
2                           Washington, D.C.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED, that the petition for review

7    is DENIED.

8        Linying Wang, a native and citizen of the People’s

9    Republic of China, seeks review of a July 30, 2009, order of

10   the BIA affirming the November 6, 1998, decision of

11   Immigration Judge (“IJ”) Mirlande Tadal, which denied her

12   application for asylum and withholding of removal.     In re

13   Linying Wang, No. A071 498 449 (B.I.A. July 30, 2009), aff’g

14   No. A071 498 449 (Immig. Ct. N.Y. City Nov. 6, 1998).     We

15   assume the parties’ familiarity with the underlying facts

16   and procedural history in this case.

17       Under the circumstances of this case, we review the

18   IJ’s decision as supplemented by the BIA’s decision.     See

19   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

20   The applicable standards of review are well established.

21   See 8 U.S.C. § 1252(b)(4)(B); see also Manzur v. U.S. Dep't

22   of Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

23       We find no error in the BIA’s conclusion that Wang

24   failed to demonstrate a well-founded fear of persecution



                                  2
1    through forced sterilization based on the birth of her four

2    children.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 148-

3    49 (2d Cir. 2008) (affirming the BIA’s three-part test

4    requiring an applicant claiming fear of persecution under

5    China’s population control policy to demonstrate: (1) the

6    existence of a family planning policy in her local province,

7    municipality, or other locally defined area; (2) that she

8    has violated this family planning policy; and (3) that the

9    violation would be punished in the local area in a way that

10   would give rise to an objective fear of future persecution).

11   The State Department Country Profile for China, which Wang

12   cites in support of her claim, specifically states that

13   officials in Wang’s native Zhejiang province do not resort

14   to force in response to violations of China’s population

15   control policy, and further indicates that women in Zhejiang

16   province are allowed to have “two, three or more

17   unauthorized children.”    See Matter of C-C-, 23 I. & N. Dec.

18   899, 901-02 (BIA 2006) .

19       Moreover, to the extent Wang submitted to the BIA

20   evidence regarding conditions in Fujian Province, we have

21   previously considered that evidence, and have agreed with

22   the BIA that it is insufficient to demonstrate an



                                    3
1    objectively reasonable fear of forced sterilization.     See

2    Jian Hui Shao, 546 F.3d at 169-71; see also Wei Guang Wang

3    v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).

4        Moreover, we decline to consider Wang’s unexhausted

5    challenge to the BIA’s finding that her fear of forcible

6    sterilization was not objectively reasonable because she was

7    able to relocate within China.     Wang failed to exhaust this

8    challenge because she did not raise it on appeal to the BIA,

9    despite it being the sole basis for the IJ’s denial of her

10   asylum application.    See Foster v. I.N.S., 376 F.3d 75, 78

11   (2d Cir. 2004) (requiring petitioners to raise to the BIA

12   the specific issues later raised in this Court); Lin Zhong

13   v. U.S. Dep’t of Justice, 480 F.3d 104, 119-20 (2d Cir.

14   2007) ; see also Theodoropoulos v. I.N.S., 358 F.3d 162, 171

15   (2d Cir. 2004).    Finally, because Wang fails to present any

16   meaningful challenge to the agency’s denial of her

17   application for withholding of removal, we deem any such

18   argument waived.    See Yueqing Zhang v. Gonzales, 426 F.3d
19   540, 541 n.1, 545 n.7 (2d Cir. 2005).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition



                                    4
1    is VACATED, and any pending motion for a stay of removal in

2    this petition is DISMISSED as moot.    Any pending request for

3    oral argument in this petition is DENIED in accordance with

4    Federal Rule of Appellate Procedure 34(a)(2), and Second

5    Circuit Local Rule 34.1(b).

 6                                 FOR THE COURT:
 7                                 Catherine O’Hagan Wolfe, Clerk
 8
 9
10




                                    5